 

Execution Version

 

STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT (as may be amended or modified from time to time,
this “Agreement”) is made and entered into as of October 10, 2019, by and
between OncoSec Medical Incorporated, a Nevada corporation (the “Company”), and
Grand Decade Developments Limited, a British Virgin Islands limited company and
a wholly owned subsidiary of China Grand Pharmaceutical and Healthcare Holdings
Limited (“Buyer”).

 

RECITALS

 

WHEREAS, Buyer and the Company have entered into that certain Stock Purchase
Agreement, dated as of the date of this Agreement (the “SPA”); and

 

WHEREAS, the parties hereto have agreed that Buyer would receive certain rights,
including with respect to the appointment of directors to the board of directors
of the Company (the “Board of Directors”), as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations and warranties, covenants and agreements set forth in this
Agreement and the SPA, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, effective as of the Closing
(as defined in the SPA) the parties hereto agree as follows:

 

1. Definitions. Capitalized terms used but not defined in this Agreement shall
have the respective meanings ascribed to them in the SPA.

 

For purposes of this Agreement:

 

“Beneficial Ownership” has the meaning assigned to such term in Rule 13d-3 under
the 1934 Act, and a Person’s beneficial ownership of securities shall be
calculated in accordance with the provisions of such Rule (it being agreed that,
in any event, a Person shall be deemed to Beneficially Own securities owned by
an Affiliate of such Person).

 

For the avoidance of doubt, “Purchased Shares” shall have the meaning set forth
in the SPA, and shall take into account any Recapitalization event that may
occur at any time.

 

   

 

 

2. Board of Directors.

 

(a) At the Closing, and thereafter, at any time that Buyer Beneficially Owns at
least 40% of the Purchased Shares, Buyer shall have the right to nominate (i)
two (2) (of the nine total) members to the Board of Directors pursuant to this
Section 2 (the “Buyer Directors”), initially at the Closing, and thereafter at
every annual meeting of the stockholders of the Company in which directors are
generally elected, including at every adjournment or postponement thereof, and
on any action by written consent of the stockholders of the Company relating to
the election of directors generally and (ii) up to two (2) independent directors
at the time any independent director currently serving on the Board of Directors
ceases to serve as a director of the Company for any reason; provided, however,
that the suitability of any such independent director nominee shall be
reasonably satisfactory to a majority of the independent directors of the
Company, and the Company shall maintain compliance with Rule 5605 of The Nasdaq
Stock Market (“Nasdaq”) and the rules and regulations of the SEC (at all times).
The Buyer Directors shall be appointed to authorized committees of the Board of
Directors in proportion with the Buyer Directors’ representation on the Board of
Directors. If Buyer Beneficially Owns less than 40% of the Purchased Shares,
Buyer shall have the right to nominate members to the Board of Directors in
proportion with Buyer’s ownership of the issued and outstanding Common Stock.
Immediately prior to the Closing, the Company shall cause the chair of the Board
of Directors to be an independent director. The limitations on Buyer’s ability
to nominate and elect any number of directors to the Board of Directors shall
terminate if a “group” (as defined under the 1934 Act) or Person unaffiliated
with Buyer Beneficially Owns 20% or more of the outstanding Common Stock.

 

(b) The following procedures shall be followed with respect to the nomination of
Buyer Directors pursuant to this Section 2:

 

(i) For purposes of whether Buyer has a right to nominate a Buyer Director
pursuant to this Section 2, the Beneficial Ownership of the Common Stock of
Buyer will be initially measured as of the Closing and thereafter as of the
record date for such annual meeting or written consent.

 

(ii) At least 20 days prior to the Closing, Buyer shall provide the Company with
the identity of the initial Buyer Directors to be appointed to the Board of
Directors as of the Closing (provided that Buyer may substitute such appointees
by notice to the Company at least 20 days prior to the Closing). Following the
initial appointment of Buyer Directors, each year, the Company will notify Buyer
when it intends to hold its next Company’s annual meeting of stockholders at
least 90 days prior to such meeting. With respect to Buyer’s nominees (other
than the initial Buyer Directors), at least 60 days prior to the Company’s
annual meeting of stockholders, Buyer shall provide the Company with the Buyer’s
nominees for the Buyer Directors.

 

(iii) The Board of Directors shall (1) in the case of the initial Buyer
Directors, appoint the Buyer Directors as members of the Board of Directors
effective as of the Closing to serve until the Company’s next annual meeting of
stockholders at which directors will be generally elected, and (2) in the case
of subsequent Buyer Directors, nominate such nominees to be elected as directors
and recommend that the stockholders vote to elect such nominees at the next
annual meeting of stockholders at which directors will be generally elected.

 

 2 

 

 

(iv) If Buyer nominee(s) is not appointed, nominated or elected by the
stockholders, then as soon as practicable after the Closing or annual meeting,
as applicable, Buyer shall designate nominee(s) for such Buyer Director(s),
which nominee(s) shall be appointed as director(s) by the Board of Directors
promptly after such designation.

 

(c) Each of the Buyer Directors will be governed by the same protections and
obligations as all other directors of the Company, including, without
limitation, protections and obligations regarding customary liability insurance
for directors and officers, confidentiality, conflicts of interests, fiduciary
duties (subject to Section 6), trading and disclosure policies, director
evaluation process, director code of ethics, director share ownership
guidelines, stock trading and pre-approval policies, and other governance
matters. Each Buyer Director agrees that he or she shall be bound by the
Company’s insider trading policy. The Company shall use commercially reasonable
efforts to ensure that the Buyer Directors are covered by liability insurance
for directors with coverage that is at least as favorable, in the aggregate, to
such directors as the coverage provided for by insurance policies acquired by
the Company for the benefit of directors of the Company as in effect as of the
date of this Agreement.

 

(d) A quorum for meetings of the Board of Directors (and written consents
executed by directors) must include at least one (1) Buyer Director.

 

(e) The Buyer Directors shall not be compensated for their service on the Board
of Directors, but shall be reimbursed for expenses incurred in connection with
their service as members of the Board of Directors.

 

3. Voting Requirements.

 

(a) Until such time that Buyer Beneficially Owns less than 40% of the Purchased
Shares, none of the actions set forth in this Section 3 below shall be taken by,
or on behalf of, directly or indirectly, the Company (or any Subsidiary thereof)
without the approval of at least 70% of the members constituting the entire
Board of Directors, and until such time that Buyer Beneficially Owns less than
70% of the Purchased Shares, none of the actions set forth in this Section 3
below shall be taken by, or on behalf of, directly or indirectly, the Company
(or any Subsidiary thereof) without the consent of Buyer:

 

(i) Amending the Articles of Incorporation or the Bylaws;

 

(ii) Increasing the size of the Board of Directors to more than nine;

 

(iii) Declaring, setting aside or paying any dividend or other distribution
(whether in cash, stock or property or any combination thereof);

 

(iv) Redeeming, repurchasing or otherwise acquiring any Issuer Securities;

 

 3 

 

 

(v) Issuing, pledging, disposing of, transferring, encumbering, granting,
selling or otherwise delivering, or authorizing the issuance, pledge, disposal
of, transfer, encumbrance, grant, sale or other delivery of, any Issuer
Securities; provided, however, that issuances of an Issuer Security pursuant to
an Issuer Stock Option or Issuer Warrant existing as of the date hereof or under
the ESPP shall not require the approval of 70% of the Board of Directors or the
consent of Buyer unless such issuance would result in Buyer and Sirtex Medical
US Holdings, Inc., in the aggregate, holding, directly or indirectly, less than
50.1% of any class or series of Issuer Securities on a fully diluted basis
(taking into account all options, warrants, convertible securities and
obligations to issue the same);

 

(vi) Creating or incurring any indebtedness or Lien on any of the Company’s or
its Subsidiaries’ assets, in excess of $250,000;

 

(vii) Selling, assigning, leasing, licensing or otherwise transferring,
abandoning, disposing of or permitting to lapse any of the Company’s or its
Subsidiaries’ assets;

 

(viii) Incurring any capital expenditures or any obligations or liabilities in
respect thereof in excess of $500,000;

 

(ix) Approving the Company’s annual budget;

 

(x) Making any loans, advances or capital contributions to, or investments in,
any other Person; and

 

(xi) Entering into any agreement with a Related Party.

 

4. Right of Participation.

 

(a) Following the date of this Agreement until any time that Buyer Beneficially
Owns less than 60% of the Purchased Shares, Buyer shall have the right to
purchase, on a pro rata basis, any New Securities that the Company may from time
to time sell or issue. For purposes hereof, “pro rata basis” shall mean a
percentage of the New Securities equal to Buyer’s Beneficial Ownership of the
Company’s outstanding common stock expressed as a percentage as calculated
immediately after the Closing.

 

 4 

 

 

(b) The Company shall provide Buyer with written notice its intention to issue
New Securities, which notice shall be provided, subject to the Company’s
reasonable best efforts, not less than 30 days prior to the date of such
proposed issuance (the Company will use reasonable efforts to provide longer
notice, if possible) (such period between such notice and the date of such
issuance or the expected date of entry into such contract, if applicable, a
“Notice Period”), and the Company shall provide Buyer with written notice of the
actual issuance of such New Securities not less than 24 hours prior to such
issuance (also, a “Notice Period”), including in each case, if applicable, a
copy of the prospectus included in the registration statement filed in respect
of such offering or, in the case of an offering exempt from registration, the
private placement memorandum or similar offering documents or term sheet in
respect of such offering, (i) describing (A) the anticipated amount of New
Securities, price (if reasonably known) and other available (or reasonably
determinable) material terms upon which the Company offers to sell New
Securities, and (B) the number of New Securities Buyer is entitled to purchase
pursuant to this Section 4, and (ii) containing a binding offer to sell New
Securities to Buyer subject to the consummation of such issuance. If prior to
any such issuance, there is a material change in the terms of such issuance,
then prior to such issuance, the Company shall provide Buyer with ten (10)
Business Days’ prior written notice describing such change (such period between
such notice and the date of such issuance, also a “Notice Period”).

 

(c) Buyer may exercise its right to purchase any New Securities by providing
written notice to the Company prior to the expiration of the applicable Notice
Period. Buyer’s notice must indicate the specific amount of New Securities that
Buyer desires to purchase and shall constitute exercise by Buyer of its rights
under this Section 4 and a binding agreement of Buyer to purchase the number (or
amount) of New Securities specified in Buyer’s written notice. If, at the
expiration of a Notice Period, Buyer shall not have delivered written notice to
the Company exercising its right to effect a purchase, Buyer shall be deemed to
have waived all of its rights under this Section 4 solely with respect to such
specific issuance. Buyer shall effect such purchase concurrently with such
issuance (the date of consummation of such transactions, the “Preemptive Rights
Closing Date”).

 

(d) Except as provided in Section 4(e), if the Company issues New Securities and
Buyer exercises its right to purchase any such New Securities, Buyer shall pay
an amount in cash per security equal to the cash consideration per security paid
by the other purchasers of such New Securities in such issuance; provided that
in the case of a private placement offering under Rule 144A of the 1933 Act or
similar transaction, the price paid by Buyer shall not include (and shall be
reduced by the amount of) any underwriting or initial purchaser’s discount or
fees (as disclosed in the final prospectus, offering memorandum or other similar
documentation) incurred by Issuer in a related public offering.

 

(e) If the Company issues New Securities for non-cash consideration (or a
combination of cash and non-cash consideration), and Buyer exercises its right
to purchase any such New Securities, Buyer shall pay in cash, per security in
such purchase, the volume-weighted average price per share of the Common Stock
over the preceding 20 trading days (from the earlier of (i) the date of the
Preemptive Rights Closing Date and (ii) the date such issuance is publicly
announced) on Nasdaq.

 

(f) In the event that a proposed issuance of New Securities is terminated or
abandoned by the Company without the issuance of any New Securities, then
Buyer’s purchase rights pursuant to this Section 4 shall also terminate as to
such proposed issuance, and any funds in respect thereof paid to the Company by
Buyer shall be refunded promptly and in full.

 

 5 

 

 

(g) “New Securities” shall mean any debt or equity securities of the Company or
any subsidiary of the Company, whether or not now authorized, and rights,
options or warrants to purchase such debt or equity securities, and securities
of any type whatsoever that are, or may become, convertible into or exchangeable
for such debt or equity securities; provided, that the term “New Securities”
does not include:

 

(i) shares of the Company’s Common Stock (and/or options, rights or warrants for
Common Stock) issued or issuable in connection with an acquisition transaction
or other merger and acquisition transaction, strategic alliance or
partnering/licensing arrangement that is approved by 80% of the members
constituting the entire Board of Directors;

 

(ii) any securities issuable upon exercise of any options, warrants or rights to
purchase any securities of the Company outstanding on the date of this
Agreement;

 

(iii) any securities issued pursuant to equity plans of the Company (including
inducement awards or any arrangements in place as of the date of this
Agreement); and

 

(iv) shares of the Company’s Common Stock issued in connection with any stock
split or stock dividend.

 

5. Right of First Refusal.

 

(a) Following the date of this Agreement until any time that Buyer Beneficially
Owns less than 60% of the Purchased Shares, the Company shall deliver written
notice (the “ROFR Notice”) to Buyer prior to entering into any definitive
agreement regarding any material licensing transaction or Competing Proposal (a
“ROFR Transaction”). The ROFR Notice shall contain (i) a description of the
structure of the ROFR Transaction, including the assets or securities to be sold
or acquired by the Third Party pursuant to the ROFR Transaction (the “Company
Interests”), (ii) the purchase price therefor, including a description of any
non-cash consideration sufficiently detailed to permit valuation thereof, (iii)
the identity of the proposed Third Party and (iv) any other material terms and
conditions of the proposed ROFR Transaction, including the proposed closing
date. By delivering the ROFR Notice, the Company represents and warrants to
Buyer that: (1) the Company has full right, title and interest in and to the
Company Interests; (2) the Company has all the necessary power and authority and
has taken all necessary action to sell the Company Interests as contemplated by
this Section 5; and (3) the Company Interests are free and clear of any and all
Liens other than those arising as a result of or under the terms of this
Agreement.

 

 6 

 

 

(b) The ROFR Notice shall be accompanied by a written offer (the “ROFR Offer”),
irrevocable until the end of the ROFR Exercise Period (as defined below), to
sell the Company Interests on the same terms and conditions as set forth in the
ROFR Notice to Buyer (or one or more Affiliates designated by Buyer) (except if
non-cash consideration is to be paid, then the purchase price shall be an amount
in cash equal to 100.00% of the cash purchase price and 100% of the fair market
value of any non-cash consideration set forth in the ROFR Notice).

 

(c) Buyer shall have 60 days from the date on which it receives the applicable
ROFR Notice (the “ROFR Exercise Period”) to determine whether to accept the ROFR
Offer to purchase all (but not less than all) of the Company Interests; provided
that the ROFR Exercise Period shall not be deemed to have commenced until a
determination of fair market value of any non-cash consideration set forth in
the ROFR Notice has been made in accordance with Section 5(b) above; provided,
further, that in no event shall the ROFR Exercise Period exceed 90 days. If
Buyer desires to accept the ROFR Offer, it shall give written notice (a “Notice
of Election”) to the Company of its intent to accept such ROFR Offer during the
ROFR Exercise Period. The Company shall cooperate with Buyer’s reasonable
diligence requests during the ROFR Exercise Period and shall provide customary
representations, warranties, covenants and indemnities in connection with any
such transaction. The failure of Buyer to give a Notice of Election to the
Company by the end of the ROFR Exercise Period shall constitute a waiver of
Buyer’s right of first refusal under this Section 5 with respect to the Company
Interests subject to the applicable ROFR Notice, but shall not affect its rights
with respect to any future ROFR Notice. A Notice of Election shall constitute a
binding agreement between the Company and Buyer. The closing of the transaction
shall take place at the principal offices of the Company (or such other location
as Buyer and the Company may agree) three (3) Business Days following the
satisfaction or waiver of the conditions to closing for such ROFR Transaction.

 

(d) In the event that Buyer shall not elect to purchase all of the Company
Interests, then, provided the Company has complied with the provisions of this
Section 5, the Company may sell all (but not less than all) of the Company
Interests to the prospective Third Party identified in the ROFR Notice on the
same terms and conditions set forth therein, during the 60 calendar day period
immediately following the expiration of the ROFR Exercise Period; provided that
such date of closing shall be extended to the extent necessary to obtain any
required regulatory approvals (but in no event shall such date be greater than
180 calendar days after the expiration of the ROFR Exercise Period). Any Company
Interests not sold within such period will be subject to the provisions of this
Section 5 upon any subsequent sale. If the Company Interests represent all of
the Company’s assets, the intangible rights appurtenant to the Company Interests
shall also transfer to the Third Party involved in such sale.

 

 7 

 

 

6. Corporate Opportunity Waiver.

 

To the maximum extent permitted from time to time by Applicable Law, (i) the
Company renounces any interest or expectancy of the Company in, or in being
offered an opportunity to participate in, business opportunities that are from
time to time presented to Buyer, the Buyer Directors, any other Person or
Persons who are, at the time, associated with or nominated by, or serving as
Representatives of Buyer, or the respective Affiliates of the foregoing parties
(including their officers or directors who are employees, officers, directors,
managers, stockholders or members) (the “Covered Persons”), (ii) none of such
Covered Persons shall have any obligation to refrain from (a) engaging in
similar activities or lines of business as the Company or developing or
marketing any products or services that compete, directly or indirectly, with
those of the Company, (b) investing or owning any interest publicly or privately
in, serving as a director or officer of or developing a business relationship
with, any Person engaged in similar activities or lines of business as, or
otherwise in competition with, the Company, (c) doing business with any client
or customer of the Company or (d) employing or otherwise engaging a former
officer or employee of the Company, and (iii) neither the Company nor any of its
Subsidiaries shall have any right to be offered any opportunity to participate
or invest in any venture engaged or to be engaged in by any Covered Person.

 

7. Representations and Warranties.

 

Each of the parties hereto represents and warrants as follows:

 

(a) Each party hereto: (i) is a legal entity duly incorporated or organized, as
applicable, validly existing and in good standing under the laws of its place of
incorporation or organization, (ii) is duly licensed and qualified to conduct
its business in each jurisdiction where the nature of the properties owned,
leased or operated by it and the business transacted by it requires such
licensing or qualification, except where any such failures to be so qualified or
licensed have not had, or are not reasonably likely to have, a material adverse
effect on the ability of such party to perform its obligations under or to
consummate the transactions contemplated by this Agreement, and (iii) holds all
necessary corporate power and authority to own, license and operate its assets
and properties, to conduct its business, to enter into this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.

 

(b) The execution and delivery of this Agreement by each party hereto and the
performance by such party of its obligations hereunder have been duly authorized
by all requisite action on the part of such party, and no other actions or
proceedings on the part of such party are necessary to authorize the execution
and delivery of this Agreement.

 

(c) This Agreement has been duly executed and delivered by each party hereto and
constitutes the valid and binding agreement of such party, enforceable against
such party in accordance with its terms.

 

(d) The execution or delivery by each party hereto of this Agreement or the
performance by such party of its obligations under this Agreement will not (i)
result in any breach of any provision of such party’s certificate of
incorporation or bylaws (if applicable), (ii) result in any breach of, require
(with or without notice or lapse of time or both) any payment, consent or notice
or constitute a default (or give rise to any right of purchase, termination,
amendment, acceleration or cancellation) under any Contract or order or judgment
to which such party is a party or by which it or its assets are bound, (iii)
result in the creation of an encumbrance, or (iv) violate any applicable legal
requirement, other than, in the case of clauses (ii) through (iv), such
breaches, defaults or violations that have not had, or are not reasonably likely
to have, a material adverse effect on the ability of such party to perform its
obligations under or to consummate the transactions contemplated by this
Agreement.

 

 8 

 

 

8.  Access and Information.

 

From the date hereof and subject to Applicable Law, the Company shall (i) give
to Buyer and its Representatives reasonable access to the offices, properties,
assets, books and records of the Company and its Subsidiaries, (ii) furnish to
Buyer and its Representatives such financial and operating data, including
without limitation, annual budget plan and annual cash flow projection, and
other information as such Persons may reasonably request and (iii) instruct the
Representatives of the Company and its Subsidiaries to cooperate with Buyer in
its investigation of the Company and its Subsidiaries. Any investigation
pursuant to this Section 8 shall be conducted in such manner as not to interfere
unreasonably with the conduct of the business of the Company and its
Subsidiaries.

 

9.  Termination.

 

Notwithstanding anything in this Agreement to the contrary, this Agreement shall
terminate in its entirety when Buyer Beneficially Owns less than 20% of the
Purchased Shares. Notwithstanding the preceding sentence, nothing in this
Section 9 shall relieve or otherwise limit any party of liability for willful
breach of this Agreement.

 

10. Miscellaneous.

 

(a) Entire Agreement. This Agreement, together with all other documents referred
to herein, constitutes the entire agreement between the parties hereto with
respect to the subject matter of this Agreement and supersedes any and all prior
agreements, negotiations, correspondence, undertakings, understandings and
communications of the parties hereto with respect to the subject matter of this
Agreement. Nothing contained in this Agreement shall be deemed or construed as
creating a joint venture or partnership between any of the parties hereto.

 

(b) Transaction Costs. Except as otherwise provided herein or in the SPA, the
parties to this Agreement will pay their own costs and expenses (including
legal, accounting and other fees) relating to this Agreement.

 

(c) Modifications. Any amendment or modification to this Agreement, including
this undertaking itself, shall only be valid if effected by an instrument or
instruments in writing and shall be effective against each of the parties hereto
that has signed such instrument or instruments. The parties hereto agree that
they jointly negotiated and prepared this Agreement and that this Agreement will
not be construed against any party on the grounds that such party prepared or
drafted the same.

 

 9 

 

 

(d) Notices. Notices will be deemed to have been received (a) upon receipt of a
registered letter, (b) three Business Days following proper deposit with an
internationally recognized express overnight delivery service, or (c) in the
case of transmission by email, as of the date so transmitted (or if so
transmitted after normal business hours at the place of the recipient, on the
Business Day following such transmission):

 

If to the Company:

 

  OncoSec Medical Incorporated   24 North Main Street   Pennington, NJ
08534-2218       Attention: Daniel J. O’Connor   E-mail: docconor@oncosec.com

 

With a copy (which shall not constitute notice) to:

 

  Alston & Bird LLP   90 Park Avenue, 12th Floor   New York, NY 10016  
Attention: James H. Sullivan, Esq.     Matthew W. Mamak, Esq.   E-mail:
james.sullivan@alston.com     matthew.mamak@alston.com

 

if to Buyer to:

 

  Grand Decade Developments Limited   Unit 3302, The Center, 99 Queen’s Road
Central   Hong Kong   Attention: Zhou Chao   E-mail: zhouchao@chinagrandinc.com

 

with a copy (which shall not constitute notice) to:

 

  Covington & Burling LLP   The New York Times Building   620 Eighth Avenue  
New York, New York 10018   Attention:  Jack S. Bodner   Stephen A. Infante  
Facsimile No.: 646-441-9079     646-441-9039   E-mail: jbodner@cov.com    
sinfante@cov.com

 

or to such other address as may be hereafter communicated in writing by the
parties hereto in a notice given in accordance with this Section 10(d), which
address shall then apply to the respective notice provisions of the SPA and all
other Ancillary Agreements.

 

 10 

 

 

(e) Severability. Each provision of this Agreement will be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement is found to be unenforceable or invalid under Applicable Law,
such provision will be ineffective only to the extent of such unenforceability
or invalidity, and the parties hereto will negotiate in good faith to modify
this Agreement so that the unenforceable or invalid provision is replaced by
such valid and enforceable provision which the parties hereto consider, in good
faith, to match as closely as possible the invalid or unenforceable provision
and to achieve the same or a similar economic effect and to give effect to the
parties’ original intent. The remaining provisions of this Agreement will
continue to be binding and in full force and effect.

 

(f) Assignment. No party hereto may assign, in whole or in part, or delegate all
or any part of its rights, interests or obligations under this Agreement without
the prior written consent of the other party. Any assignment or delegation made
without such consent will be void. Notwithstanding the foregoing, Buyer shall be
entitled to (a) assign its rights under this Agreement to any one of its
Affiliates, and (b) assign any or all of its rights and obligations under this
Agreement (in whole or in part) as collateral security in a financing
transaction.

 

(g) Confidentiality Agreement. The terms of the Confidentiality Agreement are
hereby incorporated herein by reference and will continue in full force and
effect until expiration or termination in accordance with the terms therein.

 

(h) Governing Law. Except to the extent that mandatory principles of Applicable
Law require the application of the NRS, this Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of laws
of any jurisdiction other than those of the State of New York.

 

(i) Specific Performance. Each party hereto acknowledges and agrees that the
other party would be irreparably damaged if the provisions of this Agreement are
not performed in accordance with their terms and that any breach of this
Agreement and the non-consummation of the transactions contemplated hereby by
either party could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any remedy to which such other party
may be entitled under Section 10(j), provisional measures and injunctive relief
necessary to protect the possibility of each party to seek specific performance
from the other from the tribunal referred to in Section 10(j) can be sought from
any court of competent jurisdiction. Each of the parties hereto (i) agrees that
it shall not oppose the granting of any such relief and (ii) hereby irrevocably
waives any requirement for the security or posting of any bond in connection
with any such relief (it is understood that clause (i) of this sentence is not
intended to, and shall not, preclude any party hereto from litigating on the
merits the substantive claim to which such remedy relates).

 

 11 

 

 

(j) Submission to Jurisdiction. The Parties agree that any Action seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby (whether brought by
any party or any of its Affiliates or against any party or any of its
Affiliates) shall be brought in the state or federal courts, as applicable, in
New York county in the State of New York, and each of the Parties irrevocably
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such Action and irrevocably waives, to the
fullest extent permitted by Law, any objection that you may now or hereafter
have to the laying of the venue of any such Action in any such court or that any
such Action brought in any such court has been brought in an inconvenient forum.
Process in any such Action may be served on any Party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 10(d) shall be deemed effective service of process on such
party.

 

(k) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

(l) Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition, and no waiver by any party of any
default, misrepresentation, or breach of warranty or covenant hereunder, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty, covenant or agreement hereunder or affect in any way any
rights arising by virtue of any such prior or subsequent occurrence. No failure
or delay of any party in exercising any right or remedy hereunder shall operate
as a waiver thereof, and no waiver by any party of any term or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement on any
future occasion.

 

(m) Counterparts; Facsimile Signature. This Agreement may be executed in one or
more counterparts, by original or facsimile (or other such electronically
transmitted) signature, each of which will be deemed an original, but all of
which will constitute one and the same instrument. A party executing this
Agreement by facsimile (or other such electronically transmitted) signature
shall, upon request from the other party, promptly deliver to the requesting
party an original counterpart of such signature.

 

 12 

 

 

(n) Rights Cumulative. All rights and remedies of each of the parties under this
Agreement will be cumulative, and the exercise of one or more rights or remedies
will not preclude the exercise of any other right or remedy available under this
Agreement or Applicable Law.

 

(o) Interpretation. (a) The words “hereof”, “herein”, and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular provision of this Agreement; (b) the words
“date hereof,” when used in this Agreement, shall refer to the date set forth in
the Preamble; (c) the terms defined in the singular have a comparable meaning
when used in the plural, and vice versa; (d) the terms defined in the present
tense have a comparable meaning when used in the past tense, and vice versa; (e)
any references herein to a specific Section or Article shall refer,
respectively, to Sections or Articles of this Agreement; (f) wherever the word
“include”, “includes”, or “including” is used in this Agreement, it shall be
deemed to be followed by the words “without limitation”; (g) references herein
to any gender include each other gender; (h) the word “or” shall not be
exclusive; (i) the headings herein are for convenience of reference only, do not
constitute part of this Agreement and shall not be deemed to limit or otherwise
affect any of the provisions hereof; (j) any references herein to any
Governmental Authority shall be deemed to also be a reference to any successor
Governmental Authority thereto; and (k) the parties hereto have participated
jointly in the negotiation and drafting of this Agreement and, in the event that
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as jointly drafted by the parties hereto and no presumption
or burden of proof shall arise favoring or disfavoring any party by virtue of
the authorship of any provision of this Agreement.

 

(p) Effectiveness. This Agreement shall become effective as of the Closing.
Notwithstanding the preceding sentence, this Section 10 shall survive any
termination of this Agreement.

 

[Signature page to follow]

 

 13 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

COMPANY:

      ONCOSEC MEDICAL INCORPORATED      



By: /s/ Daniel J. O’Connor   Name: Daniel J. O’Connor   Title: Chief Executive
Officer and President         BUYER:       GRAND DECADE DEVELOPMENTS LIMITED    
  By: /s/ Zhou Chao   Name:  Zhou Chao   Title: Authorized Representative  



 

[Signature Page to Stockholders Agreement]

 

 14 

 



